By the Court,

DixON, C. J.
Action by the plaintiff in error against the defendant for a breach of the covenant of seizin *413contained in a deed from tbe latter to tbe former. Upon tbe trial, several exceptions were taken, none of wbicb need be noticed except that of tbe plaintiff to tbe judgment of non-suit. Tbe plaintiff, supposing it to be necessary for bim to prove tbe breach, offered a transcript from tbe land office and two deeds in evidence, all of wbicb were rejected. Tbe defendant then moved a nonsuit, wbicb was granted, and to wbicb tbe plaintiff excepted. It was error thus to nonsuit tbe plaintiff! Tbe burden was upon tbe defendant to show his title, and not upon tbe plaintiff to show tbe want of it by proving the negative. Mecklem v. Blake, 16 Wis., 102.
• Judgment reversed, and a new trial awarded.